Exhibit 10.7
ORION ENERGY SYSTEMS, INC.
2004 STOCK AND INCENTIVE AWARDS PLAN
ACCELERATED PERFORMANCE VESTING STOCK OPTION AWARD
[Name]
[Address]
You have been granted an accelerated performance vesting option (your “Option”)
to purchase shares of common stock (“Shares”) of Orion Energy Systems, Inc. (the
“Company”) under the Orion Energy Systems, Inc. 2004 Stock and Incentive Awards
Plan (the “Plan”) with the following terms and conditions:

     
Grant Date:
                      
 
   
Type of Option:
  Nonqualified Stock Option
 
   
Number of Option Shares:
                      
 
   
Exercise Price per Share:
  U.S. $                    
 
   
Vesting:
  One hundred percent (100%) of your Option will vest and become exercisable if,
and only if, both of the following conditions occur and you remain continuously
employed or in service until the applicable vesting date:
 
   
 
 
(i)    The Company achieves, as determined by the Committee, at least 100% of
the respective target levels for each of the three financial metrics for fiscal
2012 set forth in Appendix A attached hereto; and
 
   
 
 
(ii)   The closing sale price of the Company’s common stock on the primary
national securities exchange on which such stock is then traded equals or
exceeds $5.00 per share for at least 20 trading days in any 90-day period
following the Grant Date.
 
   
 
  If both of the foregoing conditions are satisfied, one hundred percent (100%)
of your Option will vest and become exercisable upon the later of (A) the
Company’s public release of its fiscal 2012 results (publicly confirming
satisfaction of performance condition (i) above) and (B) the first trading day
on which performance condition (ii) above is satisfied.
 
   
 
  Notwithstanding the foregoing, if your Option is not vested upon

 



--------------------------------------------------------------------------------



 



     
 
  the termination of your employment or service with the Company for any reason,
then it will immediately terminate upon such termination of employment or
service.
 
   
Termination Date:
  Your Option expires at, and cannot be exercised after, the close of business
at the Company’s headquarters on the earliest to occur of:
 
   
 
 
•     The tenth (10th) anniversary of the Grant Date;
 
   
 
 
•     One year after your termination of employment or service as a result of
death or disability (within the meaning of Code Section 22(e)(3)) (if your
Option has vested prior to your termination); or
 
   
 
 
•     90 days after your termination of employment or service for any other
reason (if your Option has vested prior to your termination), provided that
(i) if you die during this 90-day period, the exercise period will be extended
until one year after the date of your death, and (ii) any senior officer of the
Company may, in his or her discretion, extend this 90-day period for up to one
year after such termination of employment if, based on the circumstances of the
termination of employment or service, such officer deems such an extension to be
in the best interests of the Company.
 
   
 
  If the date this Option terminates as specified above falls on a day on which
the primary stock market on which the Company’s common stock is then traded is
not open for trading or on a date that you are prohibited by Company policy
(such as an insider trading policy) from exercising the Option, the termination
date shall be automatically extended to the first available trading day
following the original termination date, but not beyond the tenth (10th)
anniversary of the Grant Date.
 
   
 
  Notwithstanding the above, your entire Option is terminated immediately if the
Company or an Affiliate terminates you for Cause (as defined below), or if your
employment or service is otherwise terminated at a time when you could be
terminated for Cause, or you voluntarily terminate without the Company’s prior
consent.
 
   
 
  For purposes of this Agreement, “Cause” means any of the following:
(i) failure to perform or observe any of the terms or provisions of any written
employment agreement with the Company or an Affiliate, or if no written
employment agreement exists, the gross dereliction of your employment duties;
(ii) failure

2



--------------------------------------------------------------------------------



 



     
 
  to comply fully with the lawful directives of the Board of Directors of the
Company; (iii) dishonesty; (iv) misconduct; (v) conviction of a crime involving
moral turpitude; (vi) substance abuse; (vii) misappropriation of funds:
(viii) disloyalty or disparagement of the Company, and of its Affiliates, or any
of their management or employees; or (ix) other proper cause determined in good
faith by the Committee.
 
   
Manner of Exercise:
  You may exercise your Option only to the extent vested and only if it has not
terminated. To exercise your Option, you must complete the “Notice of Stock
Option Exercise” form provided by the Company and return it to the address
indicated on the form or follow such other procedures as the Company may
prescribe from time to time. The form will be effective when it is received by
the Company, but exercise will not be completed until you pay the total exercise
price and all applicable withholding taxes due as a result of the exercise to
the Company.
 
   
 
  If someone else wants to exercise your Option after your death, that person
must contact the Company and prove to the Company’s satisfaction that he or she
is entitled to do so.
 
   
 
  Your ability to exercise your Option may be restricted by the Company if
required by applicable law.
 
   
Restrictions on Resale:
  By accepting your Option, you agree not to sell any Shares acquired under your
Option at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.
 
   
Restrictions on Transfer:
  During your lifetime, this Option is only exercisable by you. You may not
transfer, pledge or assign this Option, by operation of law or otherwise, except
pursuant to your will or the laws of descent and distribution. If you attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option,
except as provided above, or in the event this Option is subject to levy or
attachment, execution or similar process, the Company may terminate this Option
by providing written notice to you.
 
   
Rescission of Exercise; Disgorgement of Option Gains:
  If you are terminated for Cause, or if you are not terminated for Cause but
the Committee later determines that you could have been terminated for Cause if
all facts had been known at that time, or if the Committee determines that,
after your termination of employment, you have violated the provisions of any
non-competition, non-solicitation, confidentiality or assignment of inventions
agreement then in effect, then your Option will

3



--------------------------------------------------------------------------------



 



     
 
  terminate immediately on the date of such termination or determination, as
applicable, and the Committee may, in its sole and absolute discretion,
(i) rescind any notice of exercise submitted by you for which payment or the
issuance of Shares has not been completed, in which event any exercise price you
have tendered will be promptly returned to you or retained by the Company as an
offset as provided below, and/or (ii) notify you in writing within two (2) years
after exercise of all or any portion of the Option that any exercise made within
the one (1) year period prior to your termination or prior to your breach of any
non-competition, non-solicitation, confidentiality or assignment of inventions
agreement, is rescinded. Within ten (10) days after receiving such notice from
the Company, you shall pay to the Company the amount of any cash payment
received, or the value of any other gain realized, as a result of the rescinded
exercise. Notwithstanding the foregoing, the Company shall have the right to
retain (as an offset against any amounts due hereunder), the exercise price and
withholding amount tendered by you with respect to any rescinded exercise, and
the Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder.
 
   
Miscellaneous:
 
•     As a condition of the granting of your Option, you agree, for yourself and
your legal representatives or guardians, that this Stock Option Award shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Stock Option Award or the Plan and any determination made by the
Committee pursuant to this Stock Option Award or the Plan shall be final,
binding and conclusive. Notwithstanding the foregoing, this Stock Option Award
may not be amended, and the Company may not take any other action the effect of
which is, to reduce the Exercise Price per Share other than (i) pursuant to
Section 6.4 of the Plan, and in accordance with Section 1.409A-1(b)(5)(v)(B) of
the Treasury Regulations, or (ii) in connection with a transaction which is
considered the grant of a new option for purposes of Section 409A of the Code,
provided that the new Exercise Price per Share is not less than Fair Market
Value of a Share on the new grant date.
 
   
 
 
•     As a condition of the granting of your Option, except as required by law,
you agree not to disclose information regarding the existence, terms, or
conditions of this Option to any person or entity whatsoever, including without
limitation any members of the media (including, but not limited to, print
journalists, newspapers, radio, television, cable, satellite programs, or
Internet media) or any Internet web page or

4



--------------------------------------------------------------------------------



 



     
 
 
“chat room,” or any other entity or person, with the exception of your spouse,
accountant, tax advisor, and/or attorneys. Any violation of this provision may
result in immediate and complete forfeiture of all rights granted under this
Option if so determined by the Committee.
 
   
 
 
•     As a condition of the granting of your Option, you acknowledge and agree
that this Stock Option Award and the Plan constitute the entire agreement of the
parties with respect to the subject matter of this Stock Option Award. This
Stock Option Award and the Plan supersede any and all other agreements or
representations, both verbal and written, between the parties to this Stock
Option Award with respect to your Option. You represent and warrant that you
have no other outstanding options to purchase Common Stock or any other security
of the Company other than your Option or any options previously granted and
described in any agreement similar to this Stock Option Award, and you hereby
release the Company from any claims and liabilities relating thereto.
 
   
 
 
•     This Stock Option Award may be executed in counterparts.

Your Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in your Option can be found in the Plan.
[Signatures on next page]

5



--------------------------------------------------------------------------------



 



BY SIGNING BELOW AND ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

             
 
           
 
Authorized Officer
     
 
Optionee    

6